Filed 2/25/21 In re Karim R. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


In re KARIM R., a Person                                 B307565
Coming Under the Juvenile
Court Law.                                               (Los Angeles County
                                                         Super. Ct. No 20CCJP01260A)
LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

GABBY R.,

         Defendant and Appellant.

         APPEAL from an order of the Superior Court of
Los Angeles County, Kristen Byrdsong, Juvenile Court Referee.
Appeal dismissed.
      Pamela Deavours, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodriguo Castro-Silva, Acting County Counsel, Kim
Nemoy, Assistant County Counsel, and Kimberly Roura, Senior
Deputy County Counsel, for Plaintiff and Respondent.
                    _______________________
      After Edgar R.’s arrest for possession for sale of
methamphetamine, the juvenile court removed his infant son,
Karim R., from his custody and placed the child with his mother,
Gabby R., under the supervision of the Los Angeles County
Department of Children and Family Services (Department).
Gabby appeals the jurisdiction finding and disposition order.
      While the appeal was pending, the juvenile court
terminated its jurisdiction and issued a juvenile custody order
awarding sole physical and legal custody of Karim to Gabby with
reasonable unmonitored and overnight visitation for Edgar. The
Department requests we dismiss the appeal as moot. Gabby
acknowledges the appeal is moot but urges us to decide the case
as one raising an issue of broad public interest that is likely to
recur. We decline Gabby’s invitation and dismiss the appeal.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Edgar’s Arrest and the Initiation of Dependency
         Proceedings
      In early February 2020 Edgar was arrested with 30 pounds
of methamphetamine in a black duffle bag in the trunk of the
family car. A digital scale and a large amount of cash were found
in the home Edgar and Gabby shared with the maternal
grandparents and other maternal relatives. Although Gabby was
with Edgar when they were stopped by law enforcement and
Edgar was arrested, Gabby denied any prior knowledge of



                                2
Edgar’s involvement with drug trafficking. Gabby explained the
digital scale in the home was used by Edgar to weigh marijuana
he purchased and the cash was money being saved for the
couple’s baby. Law enforcement reported concern the
home/family would be subject to retribution because of the loss of
product. (The 30 pounds of methamphetamine had an estimated
street value between $275,000 and $550,000.)
       Karim was born less than two weeks after Edgar’s arrest;
Edgar was still in jail. On March 3, 2020 the Department filed a
single count petition on behalf of Karim alleging, pursuant to
Welfare and Institutions Code section 300, subdivision (b)(1)
(failure to protect),1 that Edgar’s criminal activities endangered
Karim’s physical health and safety and placed him at a
substantial risk of serious physical harm. Gabby was not named
in the petition. At the detention hearing the juvenile court
ordered Karim detained from Edgar and released to Gabby on
condition the Department make frequent unannounced visits to
ensure Karim’s safety. The court ordered Edgar not to return to
the family home if he was released from custody prior to the
jurisdiction hearing.
       2. The Jurisdiction/Disposition Hearing
       In an interview summarized in the Department’s
jurisdiction/disposition report, Gabby told the social worker she
and Edgar were still in a relationship and intended to stay
together once he was released. Gabby was attending parenting
classes and participating in individual counseling online. Her
goal was to complete her services and assist Edgar with his case
plan after he served whatever sentence was imposed, so that they


1     Statutory references are to this code.



                                 3
could both have custody of Karim and live together in a safe
home.
       Edgar was no longer in jail by the time of the July 1, 2020
jurisdiction/disposition hearing. Gabby’s and Edgar’s counsel
urged the court to dismiss the dependency petition, arguing
Edgar’s possession of methamphetamine before Karim was born
did not expose the child to any risk of serious physical harm;
neither the digital scale nor the $5,000 in cash found in the home
created any danger for an infant; and, by the time of the
jurisdiction hearing, there was no evidence that Gabby and
Edgar were not fully capable of caring for and protecting their
child. The Department and counsel for Karim asked the court to
sustain the petition, arguing Edgar’s involvement in large-scale
drug trafficking had created a significant risk to Karim, who was
about to be born, and to everyone else living in the home with
Gabby, “especially in light of the fact that the sale did not go
through.”
       The court sustained the petition, amending slightly the
language in the petition. Moving directly to disposition, the court
declared Karim a dependent child of the juvenile court; removed
him from Edgar’s care and custody; placed him with Gabby under
the supervision of the Department; and ordered family
maintenance services (parenting classes) for Gabby and
enhancement services for Edgar, including drug testing with a
full drug rehabilitation program if any test was positive or
missed. Edgar was permitted monitored visits with Karim.
       Gabby filed a timely notice of appeal. Edgar has not
appealed the court’s July 1, 2020 jurisdiction finding and
disposition orders.




                                 4
       3. Termination of Dependency Jurisdiction
       At the section 364 review hearing on December 17, 2020,
the court found the conditions that justified its initial assumption
of jurisdiction no longer existed and were not likely to exist if
court supervision was withdrawn.2 Accordingly, the court
terminated jurisdiction and made a juvenile custody order
awarding Gabby sole physical and legal custody of Karim with
reasonable unmonitored/overnight visitation for Edgar.
                          DISCUSSION
      On appeal, emphasizing Karim was born after Edgar had
been arrested for possession for sale of a controlled substance,
Gabby argues the Department never established a nexus between
Edgar’s criminal activity and a substantial risk of serious
physical harm to Karim, as required for the court to sustain the
dependency petition. (See, e.g., In re D.L. (2018) 22 Cal.App.5th
1142, 1146 [section 300 requires proof the child is subject to the
defined risk of harm at the time of the jurisdiction hearing]; In re
T.V. (2013) 217 Cal.App.4th 126, 133 [same].) As discussed,
however, the juvenile court has since terminated its jurisdiction
and awarded Gabby sole physical and legal custody of Karim.
      An order terminating juvenile court jurisdiction generally
renders an appeal from an earlier order moot. (In re C.C. (2009)
172 Cal.App.4th 1481, 1488; see In re I.A. (2011) 201 Cal.App.4th
1484, 1490 [as “‘“a general rule it is not within the function of the
court to act upon or decide a moot question or speculative,

2      Concurrently with filing its respondent’s brief, the
Department moved for judicial notice of a status review report
filed December 14, 2020 and the minute order from the
December 17, 2020 review hearing. We granted the motion as to
the minute order.



                                  5
theoretical or abstract question or proposition, or a purely
academic question, or to give an advisory opinion on such a
question or proposition”’”].) “[T]he critical factor in considering
whether a dependency appeal is moot is whether the appellate
court can provide any effective relief if it finds reversible error.”
(In re N.S. (2016) 245 Cal.App.4th 53, 60.)
       Gabby acknowledges a favorable decision on appeal would
provide her no effective relief. She was a nonoffending parent;
the court’s finding regarding Edgar’s criminal activity and the
risk it created for Karim’s safety will have no negative
consequences for Gabby in the future. Her obligation to
participate in a parenting class has ended. And the juvenile
custody award did not adversely affect her rights. (See generally
(In re Briana V. (2015) 236 Cal.App.4th 297, 309 [termination of
dependency jurisdiction does not necessarily moot appeal if
challenged finding could have consequences for appellant beyond
jurisdiction]; In re E.T. (2013) 217 Cal.App.4th 426, 436 [“‘“[a]n
issue is not moot if the purported error infects the outcome of
subsequent proceedings”’”]; In re J.K. (2009) 174 Cal.App.4th
1426, 1431-1432 [appeal from jurisdiction findings is not moot
where sustained findings have an adverse effect on custody or
visitation rights].)
       Nonetheless, emphasizing our inherent discretion to decide
an otherwise moot issue where a “‘pending case poses an issue of
broad public interest that is likely to recur’” (In re N.S., supra,
245 Cal.App.4th at p. 59), Gabby urges us to decide the merits of
her appeal. We decline to do so. Although the juvenile court’s
exercise of dependency jurisdiction is always significant for the
individuals involved, the fact-specific question whether Edgar’s
drug trafficking created a substantial risk of serious physical




                                  6
harm to five-month-old Karim by the time of the jurisdiction
hearing in light of the family’s then-current circumstances is the
type of issue presented to appellate courts multiple times every
year. That Edgar’s arrest occurred days before Karim’s birth,
rather than afterward, although unusual, does not transform this
routine dependency appeal into a case of public interest.
                         DISPOSITION
      The appeal is dismissed as moot.



                                    PERLUSS, P. J.
      We concur:



            SEGAL, J.



            FEUER, J.




                                7